Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [1]), defendant contends that County Court erred in denying his motion to withdraw his plea. We conclude on the record before us that the court did not abuse its discretion in denying the motion where, as here, there is no evidence of “innocence, fraud, or mistake in inducing the plea” (People v Robertson, 255 AD2d 968 [1998], lv denied 92 NY2d 1053 [1999]). The record does not support the contention of defendant that the court erroneously informed him that he would *1508be eligible for shock incarceration, and defendant’s general assertion of innocence, also unsupported by the record, does not entitle defendant to withdraw his plea (see People v Chestnut, 188 AD2d 480, 481 [1992], lv denied 81 NY2d 883 [1993]). Present—Martoche, J.P., Smith, Centra, Green and Pine, JJ.